DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendments filed June 6 2022 have been entered.  Claims 1-3 remain pending in this application.  Claims 1-3 have been amended.  
Applicant’s amendments to claims 1-3 overcome the objections as well as the 35 U.S.C. §112(b), §112(d), and 35 U.S.C. §103 rejections applicable to claim 1-3 set forth in the Non-Final Office Action Mailed March 14 2022.  In particular the prior art of record does not read on “the first individual spacers and the second individual spacers being non-conducting members that do not have electrical continuity with the common electrode while being directly in contact with the common electrode”.  

Response to Arguments
In regard to the drawings:
Applicant’s arguments, see p. 7 last 4 lines till p. 8 line 4, filed 6/6/2022, with respect to claim 1's circumjacent spacers have been fully considered and are persuasive.  The objection of claim 1's circumjacent issue has been withdrawn. 

In regard to the Specification:
Applicant’s arguments, see p. 8 lines 9-11, filed 6/6/2022, with respect to claim 1's self-referential issue have been fully considered and are persuasive.  The objection of claim 1's self-referential issue has been withdrawn. 
Applicant’s arguments, see p. 8 lines 12-16, filed 6/6/2022, with respect to claim 1's contradictory issue have been fully considered and are persuasive.  The objection of claim 1's contradictory issue has been withdrawn. 

In regard to the Claim Objections:
Applicant’s arguments, see p. 8 lines 18-22, filed 6/6/2022, with respect to claim 1's typographical errors have been fully considered and are persuasive.  The objections of claim 1's typographical errors has been withdrawn. 

In regard to the Claim Rejections – 35 U.S.C. §112(b):
Applicant’s arguments, see p. 8 last 2 lines to p. 9. line 11, filed 6/6/2022, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 

In regard to the Claim Rejections – 35 U.S.C. §112(d):
Applicant’s arguments, see p. 9. line 12-19, filed 6/6/2022, with respect to claim 2 have been fully considered and are persuasive.  The rejection of claims 2-3 has been withdrawn. 

In regard to the Claim Rejections – 35 U.S.C. §103:
Applicant’s arguments, see p. 9. line 20-p. 12 line 17, filed 6/6/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 1-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the claims filed June 6 2022, claim 1 line 20 it is specified that “individual spacers being non-conducting members”, but there is no written description in the specifications and therefore it introduces new matter. In the specification filed 04/22/2019 p.12 para 0030 it is explained that there is no electrical continuity between high pressure individual electrode 31 and the common electrode 9 by exerting of a low or medium pressure, but there wouldn’t be electrical continuity under these conditions even if the spacers were conductive because (as in figure 1) the spacers are formed on an insulating film 27.  Therefore, the specifications (and in particular paragraphs 0025-0030) are not sufficient to establish that the spacers are non-conductive.  
Claims 2 and 3 are rejected for their dependence on the rejected claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2016113867-A1 (Iwase) discloses a pressure sensitive film of known elastic modulus, but doesn't disclose either spacers or regions of different elastic modulus or of different thickness disposed on the electrode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868              

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868